The opinion of the Court was drawn up by
Tenney J.
On the 18th August, 1840, the defendant gave to the plaintiff, for a valid consideration, three notes of hand, one for seventy-five dollars, payable in a short time ; and two others for fifty dollars each, one payable in six months, and the other in one year, all with interest. This suit is for the note which became payable in one year. The defendant insists, that it is paid, and to show the payment, introduced a paper signed by the plaintiff, in which a sum corresponding in amount with that of the first note and the interest, and two other sums, which together are a trifle less than the principal and interest upon the note, which was due in six months, is acknowledged to have been received, at different dates. By this paper, it satisfactorily appears, that the two last named notes had not been actually taken up, when the paper was given, and the one. on six months, being produced at the trial by the defendant, is evidence that he took it up subsequently to the delivery of the paper aforesaid. There is nothing tending to show, that any payment was made upon the note in suit, excepting the indorsement upon it; but on the other hand there was an admission of the defendant, that he was liable thereon by his promise to pay it at a future day.

Judgment for the plaintiff


for the sum due on the note.